            Case 1:20-cv-01558-LJL Document 7 Filed 05/08/20 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                5/8/2020
                                                                       :
LAVERNE LEONARD, debtor-appellant,                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-cv-1558 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
HSBC BANK, USA, NATIONAL ASSOCIATION,                                  :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Pursuant to Federal Rule of Bankruptcy Procedure 8018(1), the appellant, in this case Ms.
Laverne Leonard, “must serve and file a brief within 30 days after the docketing of notice that
the record has been transmitted or is available electronically.” On March 27, 2020, the Notice of
Record of Appeal Availability was docketed. See Dkt. No. 6. Leonard has filed no brief.

         IT IS HEREBY ORDERED that Appellant Leonard shall file a brief in support of her
appeal by June 12, 2020. Appellee shall serve and file a brief within 30 days after Appellant’s
brief is docketed. Appellant may, if she chooses, file a reply brief in further support of her
appeal within 14 days after service of the appellee’s brief.

       Attached to this order are: the Docket Sheet for this case, the Designation of Bankruptcy
Record on Appeal, and the Record of Notice of Appeal Availability. A copy of this order,
including attachments, will be mailed to debtor-appellant by Chambers.

       Be advised that In light of the current global health crisis, parties proceeding pro se are
encouraged to submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov.
Additional guidance on practices and procedures during the COVID-19 crisis is available on the
Court’s website, at https://nysd.uscourts.gov/hon-lewis-j-liman.

        SO ORDERED.

Dated: May 8, 2020                                         __________________________________
       New York, New York                                            LEWIS J. LIMAN
                                                                 United States District Judge
           Case 1:20-cv-01558-LJL Document 7 Filed 05/08/20 Page 2 of 26



ECF,RELATED

U.S. District Court
Southern District of New York (Foley Square)
CIVIL DOCKET FOR CASE #: 1:20-cv-01558-LJL


In Re: Leonard                                             Date Filed: 02/21/2020
Assigned to: Judge Lewis J. Liman                          Jury Demand: None
                                                           Nature of Suit: 422 Bankruptcy Appeal
Related Case: 1:20-cv-01518-LJL                            (801)
Case in other court: USBC-SDNY, 19-B-12337 (CGM)           Jurisdiction: Federal Question

Cause: 28:0158 Notice of Appeal re Bankruptcy Matter (BA

In Re

Laverne Leonard

Debtor

Laverne Leonard

Appellant

Laverne Leonard                       represented by       Laverne Leonard
                                                           130 West 131st Street
                                                           Apt. #1
                                                           New York, NY 10027
                                                           PRO SE



V.

Appellee

HSBC Bank USA, National               represented by       Brittany J. Maxon
Association                                                Woods Oviatt Gilman LLP
As Trustee for NAAC Mortgage Pass                          700 Crossroads Bldg., 2 State St.
Through Certificate Series 2007-1                          Rochester, NY 14614
                                                           (585)-987-2814
                                                           Email: bmaxon@woodsoviatt.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
       Case 1:20-cv-01558-LJL Document 7 Filed 05/08/20 Page 3 of 26




Date Filed   #   Docket Text

02/21/2020   1   NOTICE OF APPEAL FROM THE BANKRUPTCY COURT TO THE
                 S.D.N.Y. from the Order of Judge Cecelia G. Morris dated February 13,
                 2020. Bankruptcy Court Case Numbers: 19-1369A, 19-B-12337 (CGM).
                 Certified copies of file received.Document filed by Laverne Leonard.
                 (Attachments: # 1 Exhibit).(bkar) (Entered: 02/21/2020)

02/21/2020       Case Designated ECF. (bkar) (Entered: 02/21/2020)

02/21/2020   2   STATEMENT OF RELATEDNESS re: that this action be filed as related
                 to 20-cv-1518..(bkar) (Entered: 02/21/2020)

02/21/2020       Case Designated ECF. (bkar) (Entered: 02/21/2020)

02/21/2020   3   REQUEST TO PROCEED IN FORMA PAUPERIS. Document filed by
                 Laverne Leonard..(bkar) (Entered: 02/21/2020)

02/21/2020       BANKRUPTCY APPEAL CASE REFERRED BY COURT TO Judge
                 Lewis J. Liman as possibly related to 20-cv-1518. (bkar) (Entered:
                 02/21/2020)

02/21/2020       ***DELETED DOCKET ENTRY. Deleted docket entry text:
                 BANKRUPTCY APPEAL CASE REFERRED BY COURT TO Judge
                 Mary Kay Vyskocil as possibly related to 20-cv-1518.. The docket
                 entry was incorrectly filed in this case. (jgo) (Entered: 02/21/2020)

02/26/2020   4   DESIGNATION OF BANKRUPTCY RECORD ON APPEAL re: 1
                 Bankruptcy Appeal,. Document filed by Appellant Laverne Leonard..(bkar)
                 (Entered: 02/26/2020)

03/26/2020   5   ENDORSEMENT on Declaration in Support of Request to Proceed In
                 Forma Pauperis, I.F.P. REQUEST IS GRANTED. Application
                 GRANTED. The application to proceed in forma pauperis asserts that
                 Plaintiff has only $250 in her checking account and $400 in her savings
                 account. She owns a car from 2002 as well as real-estate, but the latter is
                 subject to the bankruptcy proceeding now before the Court. The
                 application states that her monthly income varies, and can range down to
                 $1800 on the low end, representing an income of 169% of the federal
                 poverty level. Based on the foregoing, the Court is prepared to GRANT the
       Case 1:20-cv-01558-LJL Document 7 Filed 05/08/20 Page 4 of 26




                 application. SO ORDERED. (Signed by Judge Lewis J. Liman on
                 3/26/2020) (va) (Entered: 03/26/2020)

03/27/2020   6   NOTICE OF RECORD OF APPEAL AVAILABILITY (COMPLETION).
                 Re: 1 Bankruptcy Appeal,. All Documents from the United States
                 Bankruptcy Court - Southern District of New York have been filed with the
                 U.S.D.C. S.D.N.Y. Record of Appeal is Complete and Available
                 Electronically. Appellant Brief due by 4/27/2020. (Attachments: # 1
                 Additional Record from BK Case 19-B-12337 (CGM) (MG)).(bkar)
                 (Entered: 03/27/2020)

04/08/2020       CASE ACCEPTED AS RELATED. Create association to 1:20-cv-01518-
                 LJL. Notice of Assignment to follow. (ad) (Entered: 04/08/2020)

04/08/2020       Magistrate Judge Robert W. Lehrburger is so designated. Pursuant to 28
                 U.S.C. Section 636(c) and Fed. R. Civ. P. 73(b)(1) parties are notified that
                 they may consent to proceed before a United States Magistrate Judge.
                 Parties who wish to consent may access the necessary form at the
                 following link: https://nysd.uscourts.gov/sites/default/files/2018-06/AO-
                 3.pdf. (ad) (Entered: 04/08/2020)

04/08/2020       NOTICE OF CASE REASSIGNMENT to Judge Lewis J. Liman. Judge
                 Unassigned is no longer assigned to the case. (ad) (Entered: 04/25/2020)
Case 1:20-cv-01558-LJL Document 7
                                4 Filed 05/08/20
                                        02/26/20 Page 5
                                                      1 of 26
                                                           13
Case 1:20-cv-01558-LJL Document 7
                                4 Filed 05/08/20
                                        02/26/20 Page 6
                                                      2 of 26
                                                           13
Case 1:20-cv-01558-LJL Document 7
                                4 Filed 05/08/20
                                        02/26/20 Page 7
                                                      3 of 26
                                                           13
Case 1:20-cv-01558-LJL Document 7
                                4 Filed 05/08/20
                                        02/26/20 Page 8
                                                      4 of 26
                                                           13
Case 1:20-cv-01558-LJL Document 7
                                4 Filed 05/08/20
                                        02/26/20 Page 9
                                                      5 of 26
                                                           13
Case
Case1:20-cv-01558-LJL
     1:20-cv-01558-LJL Document
                       Document74 Filed
                                  Filed05/08/20
                                        02/26/20 Page
                                                 Page10
                                                      6 of
                                                         of13
                                                            26
Case
Case1:20-cv-01558-LJL
     1:20-cv-01558-LJL Document
                       Document74 Filed
                                  Filed05/08/20
                                        02/26/20 Page
                                                 Page11
                                                      7 of
                                                         of13
                                                            26
Case
Case1:20-cv-01558-LJL
     1:20-cv-01558-LJL Document
                       Document74 Filed
                                  Filed05/08/20
                                        02/26/20 Page
                                                 Page12
                                                      8 of
                                                         of13
                                                            26
Case
Case1:20-cv-01558-LJL
     1:20-cv-01558-LJL Document
                       Document74 Filed
                                  Filed05/08/20
                                        02/26/20 Page
                                                 Page13
                                                      9 of
                                                         of13
                                                            26
Case 1:20-cv-01558-LJL Document 7
                                4 Filed 05/08/20
                                        02/26/20 Page 14
                                                      10 of 26
                                                            13
Case 1:20-cv-01558-LJL Document 7
                                4 Filed 05/08/20
                                        02/26/20 Page 15
                                                      11 of 26
                                                            13
Case 1:20-cv-01558-LJL Document 7
                                4 Filed 05/08/20
                                        02/26/20 Page 16
                                                      12 of 26
                                                            13
Case 1:20-cv-01558-LJL Document 7
                                4 Filed 05/08/20
                                        02/26/20 Page 17
                                                      13 of 26
                                                            13
        Case
         Case1:20-cv-01558-LJL
              1:20-cv-01558-LJL Document
                                 Document76 Filed
                                             Filed05/08/20
                                                   03/27/20 Page
                                                             Page18
                                                                  1 of 4
                                                                       26



                                                                                          PENAP, APPEAL




                                     U.S. Bankruptcy Court
                           Southern District of New York (Manhattan)
                             Adversary Proceeding #: 19−01369−cgm

Assigned to: Judge Cecelia G. Morris                             Date Filed: 10/07/19
Lead BK Case: 19−12337                                           Date Dismissed: 02/11/20
Lead BK Title: Laverne Leonard
Lead BK Chapter: 13
Demand: $50000
 Nature[s] of Suit: 11 Recovery of money/property − 542 turnover of property
                    13 Recovery of money/property − 548 fraudulent transfer
                    14 Recovery of money/property − other
                    62 Dischargeability − 523(a)(2), false pretenses, false representation, actual fraud
                    67 Dischargeability − 523(a)(4), fraud as fiduciary, embezzlement, larceny



Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Laverne Leonard                                      represented by Laverne Leonard
130 West 131st Street                                               PRO SE
Apt. #1
New York, NY 10027


V.

Defendant
−−−−−−−−−−−−−−−−−−−−−−−
HSBC Bank USA, NATL Association As                   represented by Brittany Maxon
Trustee for NAAC Mortgage Pass Through                              Woods Oviatt Gilman LLP
Certificate Series 2007−1                                           500 Bausch & Lomb Place
                                                                    Rochester, NY 14604
                                                                    855−227−5072
                                                                    Fax : 585−454−0302
                                                                    Email: bmaxon@woodsdefaultservices.com

                                                                     Woods, Oviatt, Gilman LLP
                                                                     500 Bausch & Lamb Place
                                                                     Rochester, NY 14604
                                                                     LEAD ATTORNEY

 Filing Date           #                                         Docket Text

 10/07/2019                 1    Adversary case 19−01369. Complaint against HSBC Bank USA, NATL
                                 Association As Trustee for NAAC Mortgage Pass Through Certificate
                                 Series 2007−1 (Fee Amount $ 350.) (Receipt Number 623.). Nature(s) of
                                 Suit: (14 (Recovery of money/property − other)), (13 (Recovery of
                                 money/property − 548 fraudulent transfer)), (68 (Dischargeability −
                                 523(a)(6), willful and malicious injury)), (62 (Dischargeability −
                                 523(a)(2), false pretenses, false representation, actual fraud)), (67
                                 (Dischargeability − 523(a)(4), fraud as fiduciary, embezzlement, larceny))
     Case
      Case1:20-cv-01558-LJL
           1:20-cv-01558-LJL Document
                              Document76 Filed
                                          Filed05/08/20
                                                03/27/20 Page
                                                          Page19
                                                               2 of 4
                                                                    26



                        Filed by Laverne Leonard. (Attachments: # 1 Adversary Cover Sheet # 2
                        Exhibits) (Lewis, Tenille) (Entered: 10/07/2019)

                   2    Summons with Notice of Pre−Trial Conference issued by Clerk's Office
                        with Pre−Trial Conference set for 11/21/2019 at 09:40 AM at Courtroom
10/07/2019              617, Answer due by 11/6/2019, (Lewis, Tenille) (Entered: 10/07/2019)

                   3    Amended Complaint against HSBC Bank USA, NATL Association As
                        Trustee for NAAC Mortgage Pass Through Certificate Series 2007−1
                        Filed by Laverne Leonard. (Attachments: # 1 Adversary Cover Sheet)
10/21/2019              (Porter, Minnie) (Entered: 10/21/2019)

                   5    Amended Complaint against HSBC Bank USA, NATL Association As
                        Trustee for NAAC Mortgage Pass Through Certificate Series 2007−1
                        Filed by Laverne Leonard. (Attachments: # 1 Adversary Cover Sheet)
10/25/2019              (Porter, Minnie) (Entered: 11/04/2019)

                   4    Affidavit of Service Filed by Laverne Leonard. (Kinchen, Gwen) (Entered:
10/31/2019              11/01/2019)

                   6    Motion to Dismiss Adversary Proceeding filed by Brittany Maxon on
                        behalf of HSBC Bank USA, NATL Association As Trustee for NAAC
                        Mortgage Pass Through Certificate Series 2007−1. with hearing to be held
                        on 12/3/2019 at 09:40 AM at Courtroom 621 (CGM − NYC)
                        (Attachments: # 1 Motion # 2 Exhibit # 3 Exhibit # 4 Exhibit # 5 Exhibit #
11/05/2019              6 Affidavit of Mailing) (Maxon, Brittany) (Entered: 11/05/2019)

                   7    Opposition to the Motion to Dismiss Adversary Proceeding filed by
                        Brittany Maxon on behalf of HSBC Bank USA, NATL Association As
                        Trustee for NAAC Mortgage Pass Through Certificate Series 2007−1 filed
11/15/2019              by Laverne Leonard. (Kinchen, Gwen) (Entered: 11/18/2019)

                   8    Amended Motion to Dismiss Adversary Proceeding Amended Notice of
                        Motion (related document(s)6) filed by Brittany Maxon on behalf of
                        HSBC Bank USA, NATL Association As Trustee for NAAC Mortgage
                        Pass Through Certificate Series 2007−1. with hearing to be held on
                        12/12/2019 at 09:40 AM at Courtroom 621 (CGM − NYC) (Maxon,
11/20/2019              Brittany) (Entered: 11/20/2019)

                   10   Amended Complaint against HSBC Bank USA, NATL Association As
                        Trustee for NAAC Mortgage Pass Through Certificate Series 2007−1
11/22/2019              Filed by Laverne Leonard. (Kinchen, Gwen) (Entered: 11/26/2019)

                   11   Amended Complaint against HSBC Bank USA, NATL Association As
                        Trustee for NAAC Mortgage Pass Through Certificate Series 2007−1
                        Dated 11/23/2019 Filed by Laverne Leonard. (DuBois, Linda) (Entered:
11/25/2019              11/27/2019)

                   14   Objection to Subpoena filed by Laverne Leonard. (Kinchen, Gwen)
12/06/2019              (Entered: 12/06/2019)

                   17   Letter Rejection of Subpoena (related document(s)13) Filed by Brittany
                        Maxon on behalf of HSBC Bank USA, NATL Association As Trustee for
                        NAAC Mortgage Pass Through Certificate Series 2007−1. (Maxon,
12/09/2019              Brittany) (Entered: 12/09/2019)

12/10/2019         18   Amended Complaint against HSBC Bank USA, NATL Association As
                        Trustee for NAAC Mortgage Pass Through Certificate Series 2007−1
     Case
      Case1:20-cv-01558-LJL
           1:20-cv-01558-LJL Document
                              Document76 Filed
                                          Filed05/08/20
                                                03/27/20 Page
                                                          Page20
                                                               3 of 4
                                                                    26



                        Filed by Laverne Leonard. (Kinchen, Gwen) (Entered: 12/10/2019)

                   19   Amended Complaint against HSBC Bank USA, NATL Association As
                        Trustee for NAAC Mortgage Pass Through Certificate Series 2007−1
12/13/2019              Filed by Laverne Leonard. (Kinchen, Gwen) (Entered: 12/13/2019)

                   27   Affidavit of Service of notice of subpoena to multiple parties Filed by
01/10/2020              Laverne Leonard. (Kinchen, Gwen) (Entered: 01/13/2020)

                   28   SEE CORRECTED FILING, DOC #35 Motion to Expunge Document
                        (related document(s)27) filed by Brittany Maxon on behalf of HSBC Bank
                        USA, NATL Association As Trustee for NAAC Mortgage Pass Through
                        Certificate Series 2007−1. with hearing to be held on 2/6/2020 at 09:40
                        AM at Office of UST (One Bowling Green, Fifth Floor, Room 511)
                        Objections due by 1/30/2020, (Attachments: # 1 Exhibit # 2 Exhibit # 3
                        Exhibit # 4 Exhibit # 5 Exhibit # 6 Exhibit # 7 Exhibit # 8 Exhibit # 9
                        Affidavit of Mailing) (Maxon, Brittany) Modified on 1/27/2020 (Kinchen,
01/14/2020              Gwen). (Entered: 01/14/2020)

                   29   Affidavit of Service of subpoena to multiple parties Filed by Laverne
01/15/2020              Leonard. (Kinchen, Gwen) (Entered: 01/17/2020)

                   30   Affidavit − Additional information by debtor Filed by Laverne Leonard.
01/15/2020              (Kinchen, Gwen) (Entered: 01/17/2020)

                   32   Objection to the motion to dismiss adversary filed by Laverne Leonard.
                        with hearing to be held on 1/30/2020 at 09:40 AM at Courtroom 617
01/17/2020              (Kinchen, Gwen) (Entered: 01/22/2020)

                   34   Objection to motion to dismiss and document titled amended adversary
                        (duplicate of objection) filed by Laverne Leonard. (Attachments: # 1
                        Document titled amended adversary (same document as the main
01/22/2020              document)) (Kinchen, Gwen) (Entered: 01/23/2020)

                   35   Motion to Quash A Subpoena (related document(s)27) filed by Brittany
                        Maxon on behalf of HSBC Bank USA, NATL Association As Trustee for
                        NAAC Mortgage Pass Through Certificate Series 2007−1 with hearing to
                        be held on 2/6/2020 at 09:40 AM at Office of UST (One Bowling Green,
                        Fifth Floor, Room 511). (Attachments: # 1 Exhibit # 2 Exhibit # 3 Exhibit
                        # 4 Exhibit # 5 Exhibit # 6 Exhibit # 7 Exhibit # 8 Exhibit # 9 Affidavit of
01/24/2020              Mailing) (Maxon, Brittany) (Entered: 01/24/2020)

                   36   Opposition to Defendants Objection to and Motion to Quash Subpoena
                        (related document(s)35) filed by Laverne Leonard. with hearing to be held
                        on 2/6/2020 at 09:40 AM at Courtroom 617 (DeCicco, Vincent) (Entered:
01/27/2020              01/28/2020)

                   38   Notice of Adjournment of Hearing re: Pre−Trial Conference, held and
                        adjourned for record purposes only to 3/26/2020 at 08:30 AM at
01/30/2020              Courtroom 617 (DuBois, Linda). (Entered: 02/04/2020)

                   39   Notice of Adjournment of Hearing re: Motion to Quash A Subpoena
                        (related document(s)27) filed by Brittany Maxon on behalf of HSBC Bank
                        USA, NATL Association As Trustee for NAAC Mortgage Pass Through
                        Certificate Series 2007−1 (related document(s)35); Hearing not held,
                        adjourned for record purposes only to 3/26/2020 at 08:30 AM at
02/06/2020              Courtroom 617 (DuBois, Linda). (Entered: 02/06/2020)
     Case
      Case1:20-cv-01558-LJL
           1:20-cv-01558-LJL Document
                              Document76 Filed
                                          Filed05/08/20
                                                03/27/20 Page
                                                          Page21
                                                               4 of 4
                                                                    26



                   40   Notice of Adjournment of Hearing re: Opposition to Defendants Objection
                        to and Motion to Quash Subpoena (related document(s)35) filed by
                        Laverne Leonard ; Hearing not held, adjourned for record purposes only to
                        3/26/2020 at 08:30 AM at Courtroom 617 (DuBois, Linda). (Entered:
02/06/2020              02/06/2020)

                   41   Order Granting Motion to Dismiss Adversary Proceeding (Related Doc #
02/11/2020              6) signed on 2/11/2020. (DuBois, Linda) (Entered: 02/11/2020)

                   42   Notice of Appeal (related document(s)41) filed by Laverne Leonard.
02/13/2020              (Attachments: # 1 Exhibit)(Rouzeau, Anatin) (Entered: 02/14/2020)

                   44   Designation of Contents (appellant). and Statement of Issues (related
                        document(s)42) filed by Laverne Leonard. (Rouzeau, Anatin) (Entered:
02/25/2020              02/26/2020)
        Case
        Case 1:20-cv-01558-LJL
             1:20-cv-01558-LJL Document
                               Document 76-1Filed
                                               Filed
                                                   05/08/20
                                                     03/27/20Page
                                                               Page
                                                                  221ofof26
                                                                          5



                                                  PENAP, MDisCs, SchedF, DSO, LossMit, APPEAL




                                     U.S. Bankruptcy Court
                           Southern District of New York (Manhattan)
                             Bankruptcy Petition #: 19−12337−cgm
                                                                              Date filed: 07/19/2019
Assigned to: Judge Cecelia G. Morris                                      341 meeting: 12/10/2019
Chapter 13                                                   Deadline for filing claims: 09/27/2019
Voluntary
Asset


Debtor                                               represented by Laverne Leonard
Laverne Leonard                                                     PRO SE
130 West 131st Street
Apt. #1
New York, NY 10027
NEW YORK−NY
SSN / ITIN: xxx−xx−1981
dba LML Realty

Trustee                                              represented by Krista M. Preuss
Krista M. Preuss                                                    Chapter 13 Standing Trustee
Chapter 13 Standing Trustee                                         399 Knollwood Road
399 Knollwood Road                                                  White Plains, NY 10603
White Plains, NY 10603                                              (914) 328−6333
(914) 328−6333                                                      Fax : (914) 328−7299
Tax ID / EIN: 82−3912823                                            Email: info@ch13kp.com

U.S. Trustee
United States Trustee
Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014
(212) 510−0500

 Filing Date           #                                       Docket Text

                            1    Chapter 13 Voluntary Petition for Individual. Order for Relief Entered.
                                 Fee Amount $ 100.00, Receipt Number 204569 Section 521(i) Incomplete
                                 Filing Date: 9/3/2019. Chapter 13 Statement of Current Monthly Income
                                 and Calculation of Commitment Period − Form 122C−1 Due 8/2/2019
                                 Schedule A/B due 8/2/2019. Schedule C due 8/2/2019. Schedule D due
                                 8/2/2019. Schedule E/F due 8/2/2019. Schedule G due 8/2/2019. Schedule
                                 H due 8/2/2019. Schedule I due 8/2/2019. Schedule J due 8/2/2019.
                                 Summary of Assets and Liabilities due 8/2/2019. Statement of Financial
                                 Affairs due 8/2/2019. Chapter 13 Model Plan due 8/2/2019. Incomplete
                                 Filings due by 8/2/2019, Filed by Laverne Leonard . (Lewis, Tenille)
 07/19/2019                      (Entered: 07/19/2019)

 08/27/2019                 11   Notice of Appearance filed by Brittany J. Maxon on behalf of Wells Fargo
                                 Bank, N.A. as servicing agent for HSBC Bank USA, National Association
                                 as Trustee for Nomura Asset AcceptanceCorporation, Mortgage
     Case
     Case 1:20-cv-01558-LJL
          1:20-cv-01558-LJL Document
                            Document 76-1Filed
                                            Filed
                                                05/08/20
                                                  03/27/20Page
                                                            Page
                                                               232ofof26
                                                                       5



                         Pass−Through Certificates, Series 2007−1. (Attachments: # 1 Certificate
                         of Service)(Maxon, Brittany) (Entered: 08/27/2019)

                    20   Adversary case 19−01369. Complaint against HSBC Bank USA, NATL
                         Association As Trustee for NAAC Mortgage Pass Through Certificate
                         Series 2007−1 (Fee Amount $ 350.) (Receipt Number 623.). Nature(s) of
                         Suit: (14 (Recovery of money/property − other)), (13 (Recovery of
                         money/property − 548 fraudulent transfer)), (68 (Dischargeability −
                         523(a)(6), willful and malicious injury)), (62 (Dischargeability −
                         523(a)(2), false pretenses, false representation, actual fraud)), (67
                         (Dischargeability − 523(a)(4), fraud as fiduciary, embezzlement, larceny))
                         Filed by Laverne Leonard. (Attachments: # 1 Adversary Cover Sheet # 2
10/07/2019               Exhibits) (Lewis, Tenille) (Entered: 10/07/2019)

                    24   Motion to Dismiss Case filed by Krista M. Preuss on behalf of Krista M.
                         Preuss with hearing to be held on 11/21/2019 at 09:00 AM at Courtroom
10/31/2019               617. (Preuss, Krista) (Entered: 10/31/2019)

                    25   Motion for Objection to Claim(s) Number: 2 filed by Laverne Leonard.
10/31/2019               (Kinchen, Gwen) (Entered: 11/01/2019)

                    29   Affidavit of Service of the motion for objection to claim Filed by Laverne
11/05/2019               Leonard. (Kinchen, Gwen) (Entered: 11/08/2019)

                    31   Amended Motion for Objection to Claim(s) Number: 2 filed by Laverne
                         Leonard with hearing to be held on 12/12/2019 at 09:05 AM at Courtroom
11/15/2019               617. (Kinchen, Gwen) (Entered: 11/18/2019)

                    32   Affidavit of Service Filed by Laverne Leonard. (Kinchen, Gwen) (Entered:
11/15/2019               11/18/2019)

                    33   Response to the Motion to Dismiss filed by Laverne Leonard. with hearing
                         to be held on 11/21/2019 at 09:00 AM at Courtroom 617 (Kinchen, Gwen)
11/15/2019               (Entered: 11/18/2019)

                    37   Third Amended Motion for Objection to Claim(s) Number: 2 filed by
                         Laverne Leonard with hearing to be held on 12/12/2019 at 09:05 AM at
11/22/2019               Courtroom 617. (Kinchen, Gwen) (Entered: 11/26/2019)

                    40   Fourth Motion for Objection to Claim(s) Number: 2 filed by Laverne
                         Leonard with hearing to be held on 12/12/2019 at 09:05 AM at Courtroom
11/25/2019               621 (CGM − NYC). (DuBois, Linda) (Entered: 11/27/2019)

                    41   Affidavit of Service re: Amended Notice of Objection to Claim Filed by
11/25/2019               Laverne Leonard. (DuBois, Linda) (Entered: 11/27/2019)

                    46   Model Chapter 13 Plan , Extension of the commitment period of the
                         Chapter 13 plan from 36 months to 60 months requested , Debtor has a
                         Domestic Support Obligation, Motion for Valuation of Collateral ,
                         Application for Loss Mitigation Pursuant to General Order M455 Filed by
12/02/2019               Debtor Laverne Leonard . (DuBois, Linda) (Entered: 12/03/2019)

12/03/2019          42   Response to Motion Objection to Claim (related document(s)25, 31, 40,
                         37) filed by Brittany Maxon on behalf of Wells Fargo Bank, N.A. as
                         servicing agent for HSBC Bank USA, National Association as Trustee for
                         Nomura Asset AcceptanceCorporation, Mortgage Pass−Through
                         Certificates, Series 2007−1. with hearing to be held on 12/12/2019 at
                         09:05 AM at Courtroom 621 (CGM − NYC) (Attachments: # 1 Exhibit # 2
     Case
     Case 1:20-cv-01558-LJL
          1:20-cv-01558-LJL Document
                            Document 76-1Filed
                                            Filed
                                                05/08/20
                                                  03/27/20Page
                                                            Page
                                                               243ofof26
                                                                       5



                         Exhibit # 3 Exhibit # 4 Affidavit of Mailing) (Maxon, Brittany) (Entered:
                         12/03/2019)

                    47   Objection to Confirmation of Plan (related document(s)46) filed by
                         Brittany Maxon on behalf of Wells Fargo Bank, N.A. as servicing agent
                         for HSBC Bank USA, National Association as Trustee for Nomura Asset
                         AcceptanceCorporation, Mortgage Pass−Through Certificates, Series
12/04/2019               2007−1. (Maxon, Brittany) (Entered: 12/04/2019)

                    48   Affidavit of Service Filed by Laverne Leonard. (Attachments: # 1
                         Affidavit of Service # 2 Affidavit of Service # 3 Affidavit of Service)
12/06/2019               (Kinchen, Gwen) (Entered: 12/06/2019)

                    50   Fifth Amended Motion for Objection to Claim(s) Number: 2 filed by
                         Laverne Leonard with hearing to be held on 12/12/2019 at 09:05 AM at
12/10/2019               Courtroom 621 (CGM − NYC). (Kinchen, Gwen) (Entered: 12/10/2019)

                    52   Letter email exchange Filed by Laverne Leonard. (Kinchen, Gwen)
12/10/2019               (Entered: 12/10/2019)

                    53   Sixth Amended Motion for Objection to Claim(s) Number: 2 filed by
12/13/2019               Laverne Leonard. (Kinchen, Gwen) (Entered: 12/13/2019)

                    54   Affidavit of Service Filed by Laverne Leonard. (Kinchen, Gwen) (Entered:
12/13/2019               12/13/2019)

                    60   Affidavit of Service of Subpoena on Jon B. Felice, Esq., Jon B. Felice &
                         Associates, P.C. filed by Clerk of Court, United States Bankruptcy Court,
01/10/2020               SDNY. (Fredericks, Frances) (Entered: 01/13/2020)

                    63   Affidavit of Service of subpoena to multiple parties Filed by Laverne
                         Leonard. (Attachments: # 1 Affidavit of service of subpoena # 2 Affidavit
                         of service of subpoena # 3 Affidavit of service of subpoena # 4 Affidavit
                         of service of subpoena # 5 Affidavit of service of subpoena # 6 Affidavit
                         of service of subpoena # 7 Affidavit of service of subpoena # 8 Affidavit
                         of service of subpoena # 9 Affidavit of service of subpoena)(Kinchen,
01/15/2020               Gwen) (Entered: 01/17/2020)

                    62   Motion to Quash A Subpoena filed by Brittany Maxon on behalf of Wells
                         Fargo Bank, N.A. as servicing agent for HSBC Bank USA, National
                         Association as Trustee for Nomura Asset AcceptanceCorporation,
                         Mortgage Pass−Through Certificates, Series 2007−1 with hearing to be
                         held on 2/6/2020 at 09:40 AM at Office of UST (One Bowling Green,
                         Fifth Floor, Room 511) Responses due by 1/30/2020,. (Attachments: # 1
                         Exhibit # 2 Exhibit # 3 Exhibit # 4 Exhibit # 5 Exhibit # 6 Exhibit # 7
                         Exhibit # 8 Exhibit # 9 Affidavit of Mailing) (Maxon, Brittany) (Entered:
01/16/2020               01/16/2020)

                    64   Amended Motion for Objection to Claim(s) Number: 2 filed by Laverne
                         Leonard with hearing to be held on 1/30/2020 at 09:05 AM at Courtroom
01/17/2020               617. (Kinchen, Gwen) (Entered: 01/22/2020)

                    65   Affidavit of Service Filed by Laverne Leonard. (Kinchen, Gwen) (Entered:
01/17/2020               01/22/2020)

                    66   Affidavit of Service − various parties Filed by Laverne Leonard.
01/22/2020               (Kinchen, Gwen) (Entered: 01/23/2020)
     Case
     Case 1:20-cv-01558-LJL
          1:20-cv-01558-LJL Document
                            Document 76-1Filed
                                            Filed
                                                05/08/20
                                                  03/27/20Page
                                                            Page
                                                               254ofof26
                                                                       5



                    67   Objection to claim filed by Laverne Leonard. (Kinchen, Gwen) (Entered:
01/22/2020               01/23/2020)

                    68   Opposition to Defendant's Objection to and Motion to Quash Subpoena
                         (related document(s)62) filed by Laverne Leonard. with hearing to be held
                         on 2/6/2020 at 09:40 AM at Courtroom 617 (DeCicco, Vincent) (Entered:
01/27/2020               01/28/2020)

                    69   Amended Opposition to Defendant's Motion to Dismiss (related
                         document(s)24, 33) filed by Laverne Leonard. (DeCicco, Vincent)
                         Additional attachment(s) added on 1/28/2020 (DeCicco, Vincent).
01/27/2020               (Entered: 01/28/2020)

                    70   Affidavit of Service of Amended Adversary Proceeding, Amended
                         Objection to Claim, and Amended Opposition to Defendant's Motion to
                         Dismiss (related document(s)20, 64, 69) Filed by Laverne Leonard.
01/27/2020               (DeCicco, Vincent) (Entered: 01/28/2020)

                    71   Affidavit of Service of Opposition to Defendant's Objection to and Motion
                         to Quash Subpoena (related document(s)68) Filed by Laverne Leonard.
01/27/2020               (DeCicco, Vincent) (Entered: 01/28/2020)

                    72   Amended Adversary Proceeding (related document(s)20) Filed by Laverne
                         Leonard. (DeCicco, Vincent) Modified on 1/28/2020 (DeCicco, Vincent).
01/27/2020               (Entered: 01/28/2020)

                    73   Amended Adversary Proceeding (related document(s)20, 72) Filed by
                         Laverne Leonard. (DeCicco, Vincent) Modified on 1/28/2020 (DeCicco,
01/27/2020               Vincent). (Entered: 01/28/2020)

                    74   Amended Motion for Objection to Claim(s) Number: 2 (related
                         document(s)67) with hearing to be held on 1/30/2020 at 09:05 AM at
                         Poughkeepsie Courthouse − 355 Main Street filed by Laverne Leonard.
01/27/2020               (DeCicco, Vincent) (Entered: 01/28/2020)

                    78   Amended Motion for Objection to Claim(s) Number: 2 adding exhibits O,
                         P, Q, R and S filed by Laverne Leonard with hearing to be held on
                         1/30/2020 at 09:05 AM at Courtroom 617. (Kinchen, Gwen) (Entered:
01/27/2020               01/29/2020)

                    75   Amended Opposition to Defendants Motion to Dismiss (related
                         document(s)69) filed by Laverne Leonard. (DeCicco, Vincent) (Entered:
01/28/2020               01/28/2020)

                         Pending Deadlines Terminated re: Amended Motion for Objection to
                         Claim(s) Number: 2 adding exhibits O, P, Q, R and S filed by Laverne
                         Leonard; Hearing held, motion denied, submit order. (DuBois, Linda).
01/30/2020               (Entered: 01/31/2020)

                         Pending Deadlines Terminated re: Amended Motion for Objection to
                         Claim(s) Number: 2 (related document(s)67); Hearing held, motion
01/30/2020               denied, submit order. (DuBois, Linda). (Entered: 01/31/2020)

                         Pending Deadlines Terminated re: Notice of Hearing to consider the Sixth
                         Amended Motion for Objection to Claim(s) Number: 2 filed by Laverne
                         Leonard (related document(s)53); Hearing held, motion denied, submit
01/30/2020               order. (DuBois, Linda). (Entered: 01/31/2020)
     Case
     Case 1:20-cv-01558-LJL
          1:20-cv-01558-LJL Document
                            Document 76-1Filed
                                            Filed
                                                05/08/20
                                                  03/27/20Page
                                                            Page
                                                               265ofof26
                                                                       5



                         Pending Deadlines Terminated re: Amended Motion for Objection to
                         Claim(s) Number: 2 filed by Laverne Leonard; Hearing held, motion
01/30/2020               denied, submit order. (DuBois, Linda). (Entered: 01/31/2020)

                         Pending Deadlines Terminated re: Objection to claim filed by Laverne
                         Leonard (Doc #67); Hearing not held, See Doc #64 for Amended
01/30/2020               Objection. (DuBois, Linda). (Entered: 02/03/2020)

                    80   Notice of Adjournment of Hearing re: re: Motion to Dismiss Case filed by
                         Krista M. Preuss on behalf of Krista M. Preuss; Hearing held and
                         adjourned to 3/26/2020 at 09:40 AM at Courtroom 617 (DuBois, Linda).
01/30/2020               (Entered: 02/04/2020)

                    81   Notice of Adjournment of Hearing re: Response to the Motion to Dismiss
                         filed by Laverne Leonard; Hearing held and adjourned to 3/26/2020 at
01/30/2020               09:40 AM at Courtroom 617 (DuBois, Linda). (Entered: 02/04/2020)

                    82   Notice of Adjournment of Hearing re: Amended Opposition to Defendants
                         Motion to Dismiss (related document(s)69) filed by Laverne Leonard ;
                         Hearing held and adjourned to 3/26/2020 at 09:40 AM at Courtroom 617
01/30/2020               (DuBois, Linda). (Entered: 02/04/2020)

                    85   Notice of Adjournment of Hearing re: Motion to Quash A Subpoena filed
                         by Brittany Maxon on behalf of Wells Fargo Bank, N.A. as servicing
                         agent for HSBC Bank USA, National Association as Trustee for Nomura
                         Asset AcceptanceCorporation, Mortgage Pass−Through Certificates,
                         Series 2007−1 (related document(s)62); Hearing not held, adjourned for
                         record purposes only to 3/26/2020 at 08:30 AM at Courtroom 617
02/06/2020               (DuBois, Linda). (Entered: 02/06/2020)

                    86   Notice of Adjournment of Hearing re: Opposition to Defendant's
                         Objection to and Motion to Quash Subpoena (related document(s)62) filed
                         by Laverne Leonard; Hearing not held, adjourned for record purposes only
                         to 3/26/2020 at 08:30 AM at Courtroom 617 (DuBois, Linda). (Entered:
02/06/2020               02/06/2020)

                    90   Order Denying Motion For Objection to Claim(s) #2 (Related Doc # 25)
02/11/2020               signed on 2/11/2020. (DuBois, Linda) (Entered: 02/11/2020)

                    91   Notice of Appeal (related document(s)90) filed by Laverne Leonard.
02/13/2020               (Attachments: # 1 Exhibit)(Rouzeau, Anatin) (Entered: 02/14/2020)

                    93   Designation of Contents (appellant). and Statement of Issues (related
                         document(s)91) filed by Laverne Leonard. (Rouzeau, Anatin) (Entered:
02/25/2020               02/26/2020)
